DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.

Claim Status
The arguments filed 2/24/21 are acknowledged.  Claims 1-16 are pending. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/20.  
Claims 1-11 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plante et al (J Infect Dis. 2000 Sep;182(3):848-55. Epub 2000 Aug 15) in view of Liu et al (A new approach to gonococcal vaccine development based on local induction of Thl-driven immune responses, 19th International Pathogenic Neisseria Conference, Asheville, NC, abstract P125. Oct 2014) and further in view of Liu et al (J Infect Dis. 2013 Dec 1;208(11):1821-9. doi: 10.1093/infdis/jit354. Epub 2013 Sep 18 is maintained.
The instant application is a continuation-in-part of parent application 15/824,700 which is a continuation-in-part of application 14/404,197.  There is no mention of intranasal administration of any agent in the 14/404,197 application or any other priority document.  Intranasal administration is supported in the 15/824,700 application, therefore for the purposes of determining prior art, the elected claims will be afforded the priority date of 11/28/17. 
The instant claims are directed to a method for reducing the risk of infection with N. gonorrhoeae in an individual comprising the steps of administering to the individual intranasally an amount of IL-12 incorporated into polymeric microspheres and outer membrane vesicles from N.gonorrhoeae effective to reduce the risk of contracting the genital tract infection. The two agents can 
Plante et al teach intranasal immunization with gonococcal outer membrane preparations, which use a similar procedure to the instant examples that produce outer membrane vesicles (see e.g. abstract and page 849). The immunizations involved 3 administration at 3 week intervals with 20 micrograms of outer membrane preparations (see e.g. page 849); this would fall within the dose range of instant claims 6-7. The intranasal administration showed increased clearance of N. gonorrhoeae over PBS control mice and induced an immune response (see e.g. Figure 1 and page 849, right column to page 850, left column). 
Plante et al do not teach administration of IL-12 microspheres, the specific dosing intervals of the instant claims, or the specific doses of IL-12. 
Liu (2014) teaches accelerated clearance of N. gonorrhoeae infection after administration of intravaginal gonococcal OMV at 40 micrograms of protein combined with IL-12 encapsulated in a sustained release biocompatible polymer microspheres at a dose of 1 microgram (see entire abstract). The agents were administered in 3 doses at 7 day-intervals (see entire abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Plante et al to include administration of IL-12 encapsulated in microspheres with the OMVs because the IL-12 administration in combination with the OMVs enhances immunity against N. gonorrhoeae as compared to OMVs with control microspheres (see Liu, entire document). Plante provides evidence that intranasal administration of outer membrane components of N.gonorrhoeae induces an immune response against N.gonorrhoeae (see entire document). Liu teaches that OMVs with control blank microspheres generated no protection against challenge with N. gonorrhoeae, while OMVs with IL-12 induced rapid clearance (see Liu, entire document). Liu 2014 supports the finding that OMVs could substitute for live N.gonorrhoeae vaccine because combining the OMVs with IL-12 produced responses that were essentially similar to those obtained by treatment of gonococcal infection with IL-12 (see entire abstract). Challenge of the vaccinated mice was rapidly cleared, and provided protective immunity against genital gonococcal infection (see abstract). Liu 2013 provides further rationale for the use of IL-12, showing that treatment with IL-12 microspheres led to faster clearance of infection and induced resistance to reinfection, with the generation of gonococcal specific IgG and vaginal IgA and IgG antibodies (see abstract). This elicited the development of adaptive immunity against N.gonorrhoeae genital infection (see e.g. page 1826). One of skill in the art would 
Further, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to combine the intranasal administration of Plante with the IL-12 as taught in the Liu references because this combination would be a known variations for vaccination against N.gonorrhoeae.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. In this case, intranasal administration of outer membrane particles from N.gonorrhoeae was known, as was the combination of OMVs with IL-12 in microspheres, and the fact that IL-12 could increase immunity when administered with N.gonorrhoeae antigens. One of skill in the art would find the combination of intranasal administration of the two agents to be predictable for vaccination against N.gonorrhoeae. This combination could be accomplished without alterations in the components or function. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
Regarding the specific dose ranges and administration intervals, a person of skill in the art would be well equipped to engage in routine testing to optimize dose amount and schedule to achieve maximum benefit. While the references do recite doses that fall in the instant claimed ranges, routine experimentation could easily establish the dosing range and schedule for specific populations to maximize the induction of protective immunity. In addition, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of specific dose combinations of common components in the instant composition, as well as the dosing schedule, that would allow the 

Applicant’s Arguments
Applicant argues:
1. While Plante reports purported protection against N. gonorrhoeae by intranasal administration with OMVs, subsequent studies have shown that such administration does not result in protection from infection. Applicant has submitted an Inventor Declaration from Dr. Michael Russell that shows that there is no protection against gonococcal infection upon intranasal immunization with OMVs. Applicant argues that the Zhu publication that is provided is co-authored by an author of the Plante reference, and that the reference shows that administration of intranasal OMV are “completely ineffective” in accelerating clearance or prevention of infection. Further, Dr. Russell was unable to reproduce the results of Plante, and could not find protective immunity. 
2. Applicant is challenging the credibility of Plante’s alleged teaching of intranasal OMVs inducing a protective immune response. Zhu stated that repetition of the Plante experiments showed no protective immunity, even though there was an immune response. Jerse similarly found that the OMV-based vaccine demonstrated protection, but was not successful in subsequent studies or with other strains. 
3. The Examiner does not present a logical or reasonable path to predict that administering microencapsulated IL-12 in combination with OMV would be effective at generating a protective immune response at a distal mucosal site like the vagina and that the response is at least as good if administered intranasally. Applicant points to superior protection for intranasal vs intravaginal, and claims that the results are unexpected. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicants arguments are found unpersuasive for at least two reasons. First, Applicant is addressing the references individually, instead of the teachings as combined. According to MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combines teachings from multiple references to support a reasonable expectation of success. The Examiner does not agree with Applicant’s position that the OMVs are ineffective when administered intranasally. However, even if the OMVs alone were ineffective, the references combined suggest using IL-12 as an adjuvant to enhance immunity against N. gonorrhoeae. Attacking only the references dealing with OMVs does not address the entirety of the rejection and the combined teachings of the references. 
Second, the Declaration under 37 CFR 1.132 filed 8/28/20 is insufficient to overcome the rejection of claims 1-11 as set forth in the last Office action because the additional references provided do not discredit the Plante teachings. The Declaration by Dr. Russell is focused on arguing that no protection was observed in the Zhu reference when testing the OMVs of Plante. However, Zhu does not necessarily discredit Plante, and in fact provides possible explanations for why the results of Plante and subsequent studies differed in protection. Zhu teaches that the OMV preparations that showed protection were prepared by shaking whole bacteria with glass beads for 2h at 45 degrees C, whereas the failed experiments used OMVs prepared by passing bacteria through a needle (see e.g. page 5, right column). Zhu notes that it is possible that differenced in preservation of conformational epitopes might be responsible for inability to reproduce the data from Plante (see e.g. page 5, right column). Further, Zhu noted “additional differences in the experiments” that included slightly higher dose of estradiol in the mice that did not show protection  (see e.g. page 5 right column to page 6 left column). Further, the statement that OMV vaccines were “completely ineffective” references a paper and data not shown that were both by Zhu, not the Plante reference. Additionally, the Jerse reference clearly states that “An OMV-based vaccine demonstrated protection against strain MS11” which supports the findings of Plante that OMVs produce an immune response.  
Regarding Applicant’s newly added data, Applicant is attempting to argue that the Plante reference is not enabled for producing an effective vaccine when using OMV alone for intranasal vaccination against N. gonorrhoeae. However, these data address a single reference, without addressing the combined teachings as a whole. Even if there is no protection by the OMV, which is explicitly refuted in Plante and Jerse, there was no test by combining with IL-12, which reasonably would have increased 
2. According to MPEP 2143.01, the test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). The Zhu reference’s findings do not discredit the combined teachings of the recited references. Zhu performed experiments that attempted to reproduce the results of Plante, but the results were not the same. There are two important points about this reference. First, Zhu admits that the experimental conditions were not the same as Plante (see above, and Zhu page 5, right column to page 6, left column). Second, Zhu’s experiments confirmed that the OMVs reproduced by the method of Plante produced high titers of serum antibodies, excellent serum bactericidal activity and robust mucosal responses as assessed by analysis of vaginal wash and fecal pellet antibodies (see Zhu, page 6, right column). All of these facts suggest that the OMVs of Plante are at the very least able to stimulate a robust immune response in the body upon intranasal administration. Liu shows that OMVs when administered intravaginally without IL-12 do not protect against challenge with N.gonorrhoeae, and induces a weak antibody response (see Liu, entire reference). However, when IL-12 is added to the composition, the infection is cleared more rapidly, and offers protective immunity (see Liu, entire reference). Even if the infection clearance results of Plante cannot be reproduced, the effect on immune response was reproduced by Zhu. Looking to the teachings of Liu, one of skill in the art would be fully motivated to add IL-12 microspheres to the OMVs of Plante to stimulate protection against infection, since Liu was able to 
3. The examiner has provided at least two rationales for motivation to combine the references, and described the reasons why the combined referenced would reasonably lead one of skill to have a reasonable expectation of success in combining the references. There was no hindsight reasoning used; the rationales were drawn from the teachings of the art. Applicant points to superior protection for intranasal administration, and alleges that the results are unexpected. However, the findings of Liu show that OMVs alone were not effective to stimulate infection clearance, while addition of IL-12 microspheres increased clearance. Considering these findings, one of skill in the art would not find that an enhanced response using OMVs combined with Il-12 microspheres was unexpected.  


Claims 1-11 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adu-Bobie (US 2010/0015212 A1; filed 10/28, 2005; published 1/21/10) in view of Liu et al (A new approach to gonococcal vaccine development based on local induction of Thl-driven immune responses, 19th International Pathogenic Neisseria Conference, Asheville, NC, abstract P125. Oct 2014) and further in view of Liu et al (J Infect Dis. 2013 Dec 1;208(11):1821-9. doi: 10.1093/infdis/jit354. Epub 2013 Sep 18.
The instant application is a continuation-in-part of parent application 15/824,700 which is a continuation-in-part of application 14/404,197.  There is no mention of intranasal administration of any agent in the 14/404,197 application or any other priority document.  Intranasal administration is supported in the 15/824,700 application, therefore for the purposes of determining prior art, the elected claims will be afforded the priority date of 11/28/17. 
The instant claims are directed to a method for reducing the risk of infection with N. gonorrhoeae in an individual comprising the steps of administering to the individual intranasally an amount of IL-12 incorporated into polymeric microspheres and outer membrane vesicles from N.gonorrhoeae effective to reduce the risk of contracting the genital tract infection. The two agents can be delivered in the same composition, administered multiple times over a period of up to three weeks, administered 2-4 times with an interval of about 1 week in between administrations. The agents can be administered twice with an interval of about 2 weeks in between. The dependent claims further specify the dose ranges for the OMVs and the IL-12. 

Adu-Bobie et al do not teach incorporation of IL-12 into the polymeric microspheres, the specific dosing intervals for micrograms/kg body weight of the instant claims, the specific dosing or the specific doses of IL-12. 
Liu (2014) teaches accelerated clearance of N. gonorrhoeae infection after administration of intravaginal gonococcal OMV at 40 micrograms of protein combined with IL-12 encapsulated in a sustained release biocompatible polymer microspheres at a dose of 1 microgram (see entire abstract). The agents were administered in 3 doses at 7 day-intervals (see entire abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Adu-Bobie to include administration of IL-12 encapsulated in microspheres because the IL-12 administration enhances immunity against N. gonorrhoeae (see entire document). Adu-Bobie and Liu provides evidence that administration of outer membrane components of N.gonorrhoeae induces immunity against infection with N.gonorrhoeae (see entire document). Liu 2014 supports the finding that OMVs could substitute for live N.gonorrhoeae vaccine because combining the OMVs with IL-12 produced responses that were essentially similar to those obtained by treatment of gonococcal infection with IL-12 (see entire abstract). Challenge of the vaccinated mice was rapidly cleared, and provided protective immunity against genital gonococcal infection (see abstract). Liu 2014 provides further rationale for the use of IL-12, showing that treatment with IL-12 microspheres led to faster clearance of infection and induced resistance to reinfection, with the generation of gonococcal specific IgG and vaginal IgA and IgG antibodies (see abstract). This elicited the development of adaptive immunity against N.gonorrhoeae genital infection (see e.g. page 1826). One of skill in the art would 
Further, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to combine the intranasal administration of Adu-Bobie with the IL-12 as taught in the Liu references because this combination would be a known variations for vaccination against N.gonorrhoeae.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. In this case, intranasal administration of outer membrane particles from N.gonorrhoeae was known, as was the combination of OMVs with IL-12 in microspheres, and the fact that IL-12 could increase immunity when administered with N.gonorrhoeae antigens. One of skill in the art would find the combination of intranasal administration of the two agents to be predictable for vaccination against N.gonorrhoeae. This combination could be accomplished without alterations in the components or function. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
Regarding the specific dose ranges and administration intervals, a person of skill in the art would be well equipped to engage in routine testing to optimize dose amount and schedule to achieve maximum benefit. Further, Adu-Bobie provides at least the OMV protein load that falls within the instant claimed range of dosing. While the references do recite doses that fall in the instant claimed ranges, routine experimentation could easily establish the dosing range and schedule for specific populations to maximize the induction of protective immunity. In addition, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of specific dose combinations of common components in the instant composition, as well as the dosing schedule, that would allow the 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/11/21